                 Case 21-11750-mdc                         Doc 2       Filed 06/21/21 Entered 06/21/21 19:00:02                                         Desc Main
                                                                       Document      Page 1 of 3

 Fill in this information to identify the case:
 Debtor name Midnight Madness Distilling LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                PENNSYLVANIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Polebridge                                                                             Contingent                                                                    $4,734,102.00
 118 N. Main Street                                                                     Unliquidated
 Trumbauersville, PA                                                                    Disputed
 18970
 PNC Equipment                                                   Machinery &                                        $893,195.00               $579,500.00               $893,195.00
 Finance                                                         Equipment - See
 995 Dalton Avenue                                               Attached List
 Cincinnati, OH
 45203-1101
 Mike Boyer                                                                                                                                                             $525,000.00
 4406 Lowell Road
 Wilmington, DE
 19802
 PNC Bank NA                                                                            Contingent                  $441,855.00                        $0.00            $441,855.00
 500 First Avenue
 Pittsburgh, PA
 15219
 PNC Bank NA                                                     PNC Bank -                                         $533,334.00               $115,751.00               $417,583.00
 500 First Avenue                                                Checking - Acct#
 Pittsburgh, PA                                                  5876
 15219
 American Express                                                                                                                                                       $298,882.00
 P.O. Box 650448
 Dallas, TX 75265
 PNC Equipment                                                   Machinery &                                        $860,052.00               $579,500.00               $280,552.00
 Finance                                                         Equipment - See
 995 Dalton Avenue                                               Attached List
 Cincinnati, OH
 45203-1101
 Department of the                                               Excise Taxes                                                                                           $225,963.00
 Treasury
 Tax and Trade
 Bureau
 1310 G St. NW
 Washington, DC
 20005



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 21-11750-mdc                         Doc 2        Filed 06/21/21 Entered 06/21/21 19:00:02                                        Desc Main
                                                                        Document      Page 2 of 3


 Debtor    Midnight Madness Distilling LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Agtech VI, LLC                                                                                                                                                         $106,922.00
 6115 Estate Smith
 Bay
 East End Plaza
 Suite 120
 St Thomas, VI 00802
 Iron Heart Canning                                              referral and           Contingent                                                                        $93,925.00
 Company, LLC                                                    packaging              Unliquidated
 7130 Golden Ring                                                agreement              Disputed
 Road
 Essex, MD 21221
 Merican Mule LLC                                                                       Contingent                                                                        $76,813.00
 150 The Promenade                                                                      Unliquidated
 N                                                                                      Disputed
 Long Beach, CA                                                                         Subject to
 90802                                                                                  Setoff
 Berlin Packing, LLC                                                                                                                                                      $57,581.00
 525 West Monroe
 Street
 14 Floor
 Chicago, IL 60661
 Express                                                                                                                                                                  $46,666.00
 Employment
 Professionals
 19 Jenkins Avenue
 Suite 200
 Lansdale, PA 19446
 Pennsylvania                                                    State Sales Taxes                                                                                        $40,751.00
 Department of
 Revenue
 Department 280946
 Attn: Bankruptcy
 Division
 Harrisburg, PA
 17128-0946
 ETOH Worldwide                                                                                                                                                           $37,896.00
 LLC
 6115 Estate Smith
 Bay
 East End Plaza Suite
 120
 St Thomas, VI 00802
 Classic Services,                                                                                                                                                        $30,754.21
 Inc.
 248 W. Broad Street
 Quakertown, PA
 18951
 Foodarom USA, Inc                                                                                                                                                        $26,324.00
 5525 West 1730
 South
 Suite 202
 Salt Lake City, UT
 84104

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 21-11750-mdc                         Doc 2       Filed 06/21/21 Entered 06/21/21 19:00:02                                         Desc Main
                                                                       Document      Page 3 of 3


 Debtor    Midnight Madness Distilling LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ore Rentals                                                                                                                                                              $23,953.00
 699 N West End
 Quakertown, PA
 18951
 Internal Revenue                                                Employment                                                                                               $22,573.75
 Service                                                         Taxes
 Bankruptcy
 Specialist
 PO Box 7346
 Philadelphia, PA
 19101-7346
 Sunteck                                                                                                                                                                  $16,970.00
 125 Sunteck Lane
 Cresco, PA 18326




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
